Citation Nr: 1815899	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from May 1962 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant had a Board hearing in March 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that he has sleep apnea related to his period of ACDUTRA.  In this regard, he reported in an April 2014 correspondence that he was diagnosed with sleep apnea in 2008 and that it is related to a July 1962 upper respiratory infection.  He then reported in a September 2014 correspondence that an upper respiratory infection he experienced in October 1962 was an exacerbation of the prior infection.  

The Appellant's service treatment records (STRs) reflect that he experienced a sore throat, fever, coughing, and shortness of breath in June 1962 and was placed in an upper respiratory infection ward.  A chest x-ray taken at such time was not found to exhibit the presence of significant abnormality.  An STR dated a few days later contains a notation of acute upper respiratory disease, treated and cured.  In addition, STRs from October 1962 reflect that the Appellant was treated for a cough, cold, and chest pain at such time.  However, the Appellant's October 1962 separation examination did not note any current conditions.  In addition, the Appellant's STRs contain an April 1967 examination that does not note any relevant respiratory conditions.

The Appellant's post-service private treatment records reflect that he was diagnosed with moderate obstructive sleep apnea in September 2008.  In addition, the Appellant submitted a letter from a private physician in February 2018 which notes that the Appellant had a period of hospitalization due to infection during his period of ACDUTRA.  The physician also reports that the Appellant has a septal deviation with nasal obstruction.  The physician stated that the Appellant experienced trauma to his nose during service and that such trauma could have contributed to his septal deviation.

While the Appellant has been diagnosed with sleep apnea and was treated for upper respiratory infections during service, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of the Appellant's sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Appellant for an examination by an appropriate medical professional to determine the nature and etiology of his sleep apnea.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Appellant's diagnosed sleep apnea had onset during or is otherwise related to his period of active duty for training (ACDUTRA), to include as due to his June and October 1962 respiratory infections or trauma to his nose experienced during ACDUTRA.

A detailed rationale for any opinion offered should be provided.

2.  Thereafter, readjudicate the claim.  If the claim is not granted, furnish the Appellant and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

